PER CURIAM: *
Edward Thomas Vess appeals from the sentence imposed following his conviction for two counts of transporting illegal aliens within the United States by means of a motor vehicle. He is specifically challenging the special condition of his supervised *391release, which delegates to the probation officer the decision whether Vess should participate in a mental health treatment program. Citing United States v. Albro, 32 F.3d 173, 174 (5th Cir.1994), Vess argues that the district court committed plain error when it impermissibly delegated its Article III power to impose conditions of supervised release by giving the probation officer discretion to decide whether he should participate in a mental health treatment program.
Vess’s argument is foreclosed by our circuit precedent, issued after his brief was filed in this case. United States v. Bishop, 603 F.3d 279 (5th Cir.2010)(holding that imposition of such a condition is not plain error). The judgment is
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.